Citation Nr: 1437794	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  08-26 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to August 1994. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a Travel Board hearing before the undersigned in December 2008.  A transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the individual who chairs a hearing must fully explain the issue and to suggest the submission of evidence that may have been overlooked.  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claims currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

This case was remanded for further development in January 2010.  At that time, the issues of whether new and material evidence had been received to reopen a claim for service connection for a lumbar strain; and, entitlement to service connection for a right knee disorder, were remanded.  The Board notes, however, that service connection for a right knee disorder was granted in a May 2011 rating decision.  As the benefit sought on appeal was granted, this issue is no longer before the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file indicates that there is relevant information to the Veteran's current claims and such evidence has been considered accordingly.


FINDINGS OF FACT

1.  In an unappealed May 1999 rating decision, the RO denied a claim to reopen a claim for service connection for a low back disorder.

2.  Evidence submitted since the May 1999 rating decision is cumulative or redundant of the evidence of record at the time of the prior final denial of a low back disorder, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The May 1999 rating decision that denied the Veteran's claim to reopen the claim of entitlement to service connection for a low back condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

2.  Evidence received since the final May 1999 determination wherein the RO denied the Veteran's claim to reopen the claim of entitlement to service connection for a low back condition is not new and material, and the Veteran's claim for that benefit is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2012); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought. To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, the duty to notify was satisfied by way of letters sent to the Veteran in May 2007, and January 2010 that fully addressed the aforementioned notice elements.  
The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  The letters also completely satisfied the notice criteria for new and material evidence claims, in that the Veteran was informed on how to reopen a previously denied claim and informed of why her claims were previously denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006). Additionally, the letters provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board acknowledges that complete notice was not issued to the Veteran prior to the adverse determination on appeal.   However, fully compliant notice was issued later, and the claim was thereafter readjudicated most recently in a May 2011 supplemental statement of the case (SSOC).  Thus, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file. The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

While the Veteran was provided with an examination of his back; the Board notes that the claim for service connection for a low back disorder is not being reopened.  As a consequence, there is no obligation on VA's part to obtain an examination on this issue. See 38 C.F.R. § 3.159(c) (4) (iii) (which states that the obligation to obtain an examination only applies if new and material evidence is presented). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Laws and regulations

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).

Analysis

The Board notes that the RO reopened and denied the Veteran's claim in a July 2008 decision.  Notwithstanding the RO's actions, it is incumbent on the Board to adjudicate the new and material issue before considering the claim on its merits. The question of whether new and material evidence has been received is one that must be addressed by the Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the May 1999 rating decision included the Veteran's service treatment records, private treatment records, and Workmen's Compensation injury treatment records.  The RO denied the claim noting that although the evidence showed injury to the lower back during service, there was no evidence of permanent disability at the time of discharge from service. 

Private medical records noted a two year history of low back pain, described as a chronic low back strain.  An examination of the back was within normal limits; El Paso Orthopedic Surgery Group records dated from February and March 1998 revealed complaints of increasing low back pain with right lower extremity pain; a February 1998 MRI revealed right side disc protrusion at L5-S1 with protrusion of L4-L5 disc into the foramen.  The Veteran reported a recent (February 1998) on the job injury to his back with acute pain and worsening numbness in the right lateral leg.  He was treated with lumbar epidural injections.  This only revealed abnormality of the low back subsequent to the on the job injury in February 1998.  There was no objective evidence of a low back abnormality prior to the February 1998 on the job injury.  

The evidence added to the record since the May 1999 decision included numerous duplicate treatment records from this period, as well as treatment records, both VA and private, dated subsequent to this period.  These include treatment records from S. A. C., DO, PA which contain treatment records from 2009 to 2010.  These are primarily for treatment of his knee disorder.  The records continue to show evidence of a low back disability with degenerative disc disease (DDD) of the lower spine.  They do not include any medical opinions or evidence which connects the current low back condition to service.

In addition, the evidence added to the records since the May 1999 decision includes a May 2008 VA examination.  The examiner reviewed the service treatment records and the claims file.  The examiner noted the Veteran was seen in service for a low back strain.  There was no surgical follow up in service.  Subsequent to service he injured his low back in a 1998 Workmen's Compensation injury and was treated for progressive right side lower extremity radiculopathy.  In 1999 he underwent a laminectomy/discectomy, S1.  He was followed by VAMC for lumbar DDD with persistent side lower extremity radiculopathy.   The examiner noted that based on his history, review of the claims file, service, private, and VA treatment records, and a VA examination, that the Veteran's lumbar DDD with residual right lower extremity radiculopathy was caused by or a result of the Workmen's Compensation injury and subsequent surgery that was sustained in 1998.  The Veteran's in-service injury was a soft tissue injury that resolved and the Veteran's current condition rests with the herniated discs he sustained in the Workmen's Compensation injury.  This opinion was based on the examiner's experience and current orthopedic literature as to establishing causation.

These additional records consistently reflect that his low back disorder was not related to his inservice low back injury, but rather to an intervening work related injury sustained approximately four years after service.

The newly added evidence also included the Veteran's hearing testimony.  He stated that he had been continuously complained and was treated for a low back injury since service.  

While the records and hearing testimony are "new," in that they have not been previously considered, they are not "material" as to the question of whether the Veteran has a current low back disability that can be attributed to his period of service, to include sliding into a base while playing ball.  Rather, these records show what is already known, namely, that the Veteran was treated for low back pain once in May 1987 and for a contusion in April 1994 in service.  These resolved with treatment in service, and no permanent residuals were noted upon separation.  

He injured his back in a work related injury approximately 4 years after service, and his current back disability is related to this injury.  The Veteran's assertions that his current back disability is related to his period of service cannot serve to reopen his claim. The evidence does not demonstrate that the Veteran has the training or the credentials needed to render a diagnosis or to provide a competent opinion as to medical causation or aggravation.  Lay statements as to etiology cannot serve as a basis to reopen a previously denied claim.  Routen v. Brown, 10 Vet. App. 183, 196   (1997); see also Moray v. Brown, 5 Vet. 211, 214 (1993).

Significantly, there is only one opinion of record, that contained in the May 2008 VA examination, which was negative in nature, stating that the Veteran's current low back disorder was related to a post-service work injury and not to the acute injury sustained in service.  Such adverse evidence cannot serve to reopen a claim.  See Villalobos v. Principi, 3 Vet. App. 450 (1992).

The evidence received since the May 1999 rating decision does not constitute competent evidence tending to show that the Veteran has a current diagnosis of a low back disorder that is attributable to his period of service.  As a result, the additional evidence received since the May 1999 denial does not raise a reasonable possibility of substantiating the claim.  Accordingly, the evidence received since the May 1999 denial is not new and material, and reopening the claim for service connection for a low back disorder is not warranted.



ORDER

New and material evidence not having been presented, the request to reopen the claim for entitlement to service connection for a low back disorder is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


